Reargument of this case has convinced me that I was in error in sharing the views expressed in the opinion prepared by Mr. Justice SNOW.
The appealing equities so well stated in that opinion caused obscurement of the great principle of public policy involved. If contracts, requiring open bidding, *Page 209 
may be let and later changed and expense increased, the public rights hang by a slender thread. The contract provided in express terms for the method, manner and compensation for the removal of rock, if encountered. This was departed from and the contractor relieved, at the expense of the public, from performance possible of being had as contracted for. Rock was encountered, but of a formation capable of being removed without blasting, although at greater expense than agreed upon because of heavier equipment required. There was no justification for saddling such additional expense upon the public. I am satisfied that the rock was of a formation easily blasted without danger to neighboring structures as it was in fact removed by use of the dipper reinforced. In this day means are available for protecting nearby structures from injury occasioned by blasting of sandstone. If sanction is given to such a change as here disclosed it will open the way to collusion and fraud and admit of modifications of contracts to perform public work at the will of officials who have no power to make contracts at all, except upon public notice and competitive bids.
The judgment in the circuit court should be affirmed, with costs to defendant.
STEERE and CLARK, JJ., concurred with WIEST, J. *Page 210